COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-506-CR
NO. 2-02-507-CR
NO. 2-02-508-CR
ROBERT K. AGERIS                                                                       
APPELLANT
V.
THE STATE OF TEXAS
                                                                        
STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Robert K. Ageris is attempting to appeal from his convictions for
debit card abuse and forgery. In each case, appellant pleaded guilty pursuant to
a plea-bargain agreement, which the trial court followed. Appellant then filed
general notices of appeal. We will dismiss the appeals.
A party may appeal in a plea-bargain case, but the scope of this court's
review is limited to jurisdictional defects, issues raised by written motion and
ruled on before trial, and matters on which the trial court granted permission
to appeal.(2)  On February 4, 2003, we sent
appellant's counsel a letter directing him to submit a letter brief identifying
the issues or points to be raised on appeal and explaining why those issues or
points warrant continuation of the appeal despite the limited scope of our
appellate review.  Appellant's counsel responded, stating that there are no
jurisdictional defects or issues raised by written pretrial motion and that the
trial court did not grant appellant permission to appeal.  Appellant's
counsel did not amend the notice of appeal or indicate a desire to do so.(3)
Appellant's counsel also filed a motion to withdraw from representing appellant.
Because appellant filed only general notices of appeal and has not indicated
any desire to amend his notices of appeal or to appeal any matters within the
scope of this court's appellate review, we deny counsel's motion to withdraw and
dismiss the appeals.
 
                                                                       
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[Delivered March 20, 2003]

1. See Tex. R. App. P. 47.4.
2. See Woods v. State, 68 S.W.3d 667, 669 (Tex.
Crim. App. 2002); White v. State, 61 S.W.3d 424, 427-28 (Tex. Crim.
App. 2001).
3. See Tex. R. App. P. 25.2(d), 948-949 S.W.2d
(Tex. Cases) XCVI (1997, amended 2003); Bayless v. State, 91 S.W.3d
801, 803 (Tex. Crim. App. 2002) (both providing that appellant may amend notice
of appeal at any time before appellant's brief is filed).